      Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 1 of 27



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Dimitri Shivkov, et al.,                          No. CV-18-04514-PHX-SMM
10                  Plaintiffs,                         ORDER
11    v.
12    Artex Risk Solutions Incorporated, et al.,
13                  Defendants.
14
15          Before the Court is Defendants’ Renewed Joint Motion to Compel Individual
16   Arbitrations (Doc. 37) and Defendants’ Joint Motion to Dismiss Amended Complaint
17   (Doc. 41). The motions have been fully briefed and are ripe for review. (See Docs. 46-47,
18   62-63.) Plaintiffs and Defendants requested oral argument. (Doc. 37 at 1; Doc. 47 at 1.)
19   The Court denies the request because the issues have been fully briefed and oral argument
20   will not aid the Court’s decision. See Fed. R. Civ. P. 78(b) (court may decide motions
21   without oral hearing); LRCiv 7.2(f) (same). For the reasons that follow, the Court will grant
22   the Renewed Joint Motion to Compel Individual Arbitrations (Doc. 37) and deny as moot
23   the Joint Motion to Dismiss Amended Complaint (Doc. 41).
24   I.     BACKGROUND
25          Plaintiffs are a number of individuals and corporate entities who separately
26   contracted with either Defendant Artex Risk Solutions Inc. (“Artex”) or Defendant TSA
27   Holdings LLC f/k/a Tribeca Strategic Advisors LLC (“Tribeca”) to create captive
28   insurance companies that Plaintiffs believed would alleviate their tax burden while also
      Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 2 of 27



 1   providing insurance benefits. According to Plaintiffs, Artex and Tribeca, along with
 2   Defendants TBS LLC d/b/a PRS Insurance, Karl Huish, Jeremy Huish, Jim Tehero, Arthur
 3   Gallagher & Co., Debbie Inman, Epsilon Actuarial Solutions LLC, Julie A. Ekdom,
 4   AmeRisk Consulting LLC, Provincial Insurance, Tribeca Strategic Accountants LLC, and
 5   Tribeca Strategic Accountants PLC (collectively, “Defendants”) made material
 6   misrepresentations and omissions to induce Plaintiffs to hire Artex or Tribeca to set up and
 7   manage captive insurance companies for Plaintiffs, even though Defendants knew the
 8   captive insurance products could not and were not delivering the advantages Defendants
 9   promised. (Doc. 31 at 24-32.)
10          A captive insurance company is an insurance company that is owned by its own
11   insured. (Id. at 33.) There are two advantages to owning one’s own insurance company.
12   First, for the insured, the premium paid to the captive is deductible to the insured for tax
13   purposes. (Id.) Second, for the captive and its owners, the premiums received are not
14   taxable as income. (Id.) The captive must satisfy certain criteria for the Internal Revenue
15   Service (the “IRS”) to consider the captive as a bona fide insurance company and recognize
16   the associated tax benefits. (Id. at 33-34.)
17          Artex and Tribeca1 assist owners of closely held companies to form captives. (Id. at
18   36.) According to Plaintiffs, Artex and Tribeca followed the same policies, practices, and
19   procedures for each client in forming these captives. (Id.) First, Artex or Tribeca gave
20   clients a sales presentation regarding captive insurance. (Id.) Then, if the client indicated
21   that he or she wished to proceed, Artex or Tribeca arranged for the preparation of a
22   feasibility study, which was paid for by the client. (Id. at 36-37.) If the client elected to
23   retain Artex or Tribeca to form a captive, Artex or Tribeca would then form the captive
24   and manage all captive operations, for which Artex and Tribeca would charge a fee. (Id. at
25   37.)
26      1
          According to Plaintiffs, Tribeca was established by Defendant Karl Huish in 1999.
     (Doc. 31 at 36.) In December 2010, Artex acquired substantially all of the assets of Tribeca,
27   and Karl Huish and his associates continue to operate in Arizona through Artex. (Id.) In
     some sections, the FAC appears to discuss Artex and Tribeca as if they are the same entity.
28   However, because they are separate entities that formed contractual relationships with
     different Plaintiffs at different times, the Court will designate them separately.

                                                    -2-
      Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 3 of 27



 1          Each Plaintiff either hired Artex or Tribeca or had some interest in an entity that
 2   hired Artex or Tribeca to form, operate, and manage their captive(s). (Id. at 42, 65, 74, 83.)
 3   These arrangements were formalized in engagement agreements between a Plaintiff or
 4   Plaintiff’s representative and either Artex or Tribeca (the “Agreements”).2 (Docs. 38-2, 38-
 5   3, 38-4, 38-5.) The Agreements outline the responsibilities of the parties, the fees to be paid
 6   for Artex’s or Tribeca’s services, and the legal relationship between the parties. (See,
 7   generally, id.) Plaintiffs allege that Defendants3 made material misrepresentations to
 8   Plaintiffs at each stage of the process outlined above to induce Plaintiffs to hire them to
 9   form and manage their captives in exchange for substantial fees. (Doc. 31 at 29-30.) While
10   Plaintiffs identify many specific, alleged misrepresentations and omissions, the crux of
11   their allegations is that Defendants represented to Plaintiffs that the captives qualified as
12   bona fide insurance companies and, as such, would allow Plaintiffs to obtain beneficial tax
13   treatment. (Id. at 99.) After Plaintiffs had paid substantial fees to Defendants for formation
14   and management of their captives and had claimed the tax benefits of owning a captive
15   insurance company, the IRS disallowed the tax benefits claimed by Plaintiffs, requiring
16   Plaintiffs to pay substantial back taxes, penalties, and interest to the IRS. (Id. at 65, 73, 82,
17   91.)
18          On December 6, 2019, Plaintiffs, on behalf of themselves and others similarly
19   situated, filed suit against Defendants with a putative class of “hundreds if not thousands.”
20   (Doc. 1 at 74; Doc. 31 at 94.) Defendants4 then filed a Joint Motion to Compel Individual
21   Arbitrations (Doc. 22) and a Joint Motion to Dismiss (Doc. 24). Plaintiffs subsequently
22
        2
           There are twelve Agreements at issue before the Court. (Docs. 38-2, 38-3, 38-4, 38-
23   5.) Some were countersigned by Tribeca and some were countersigned by Artex. They vary
     in some particulars. However, all of the Agreements are essentially identical in the portions
24   at issue in the instant motion. Therefore, the Court focuses its analysis on the Agreement
     between Artex and Plaintiff Dimitiri Shivkov as representative of the Artex Agreements
25   (Doc. 38-2 at 1-9), and the Agreement between Tribeca and Plaintiff Keith Butler as
     representative of the Tribeca Agreements (Doc. 38-2 at 19-34).
26       3
           Plaintiffs plead most of their allegations generally against “Defendants,” as a
     collective. Because the Court lacks further factual detail at this stage of litigation, the Court
27   repeats Plaintiffs’ group pleading here.
         4
           Defendants Tribeca Strategic Accountants LLC and Tribeca Strategic Accountants
28   PLC were not named as defendants in the original complaint and were not parties to this
     motion.

                                                   -3-
      Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 4 of 27



 1   filed their First Amended Complaint (the “FAC”) on March 29, 2019, mooting the previous
 2   motions.5 (Doc. 31.) The FAC brings claims for breach of fiduciary duty, negligence,
 3   negligent misrepresentation, disgorgement, rescission, breach of contract and duty of good
 4   faith and fair dealing, fraud, civil conspiracy, aiding and abetting breach of fiduciary duty
 5   and fraud, as well as violations of the federal Racketeer Influenced and Corrupt
 6   Organizations Act (“RICO”) and Arizona’s RICO statute. (Doc. 31 at 25.) Defendants6
 7   then filed their Renewed Joint Motion to Compel Individual Arbitrations and their Joint
 8   Motion to Dismiss Amended Complaint on April 12, 2019, and April 19, 2019,
 9   respectively. (Docs. 37, 41.) Because the Court finds each of Plaintiffs’ claims against
10   Defendants are subject to a binding arbitration clause, the Court will grant the Renewed
11   Joint Motion to Compel Individual Arbitrations and deny as moot the Joint Motion to
12   Dismiss Amended Complaint.
13   II.       LEGAL STANDARD
14             Outside of a few exceptions, the Federal Arbitration Act (the “FAA”) “governs the
15   enforceability of arbitration agreements in contracts involving interstate commerce.”
16   Kramer v. Toyota Motor Corp., 705 F.3d 1122, 1126 (9th Cir. 2013) (citing 9 U.S.C. § 1
17   et seq.). Under the FAA, “arbitration is a matter of contract, and courts must enforce
18   arbitration contracts according to their terms.” Henry Schein, Inc. v. Archer & White Sales,
19   Inc., 139 S. Ct. 524, 529 (2019) (citing Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 67
20   (2010)). However, “as a matter of federal law, any doubts concerning the scope of
21   arbitrable issues should be resolved in favor of arbitration.” Chiron Corp. v. Ortho
22   Diagnostic Sys., Inc., 207 F.3d 1126, 1131 (9th Cir. 2000) (quoting Moses H. Cone
23   Memorial Hosp. v. Mercury Const. Corp., 460 U.S. 1, 24-25 (1983)).
24         5
           For this reason, the Joint Motion to Compel Individual Arbitrations and the Joint
     Motion to Dismiss will be denied as moot.
25       6
           The motion was originally filed by Defendants Artex, Arthur J. Gallagher & Co.,
     Debbie Inman, Epsilon Actuarial Solutions LLC, Julie A. Ekdom, and AmeRisk
26   Consulting LLC. (Doc. 37; see also Doc. 73 (noting that counsel for some Defendants on
     the motion had failed to appear as counsel of record, thus disallowing those Defendants’
27   joinder in the motion).) Defendants TSA Holdings LLC f/k/a Tribeca Strategic Advisors
     LLC, TBS LLC d/b/a PRS Insurance, Karl Huish, Jeremy Huish, Jim Tehero, Provincial
28   Insurance PCC, Tribeca Strategic Accountants LLC, and Tribeca Strategic Accountants
     PLC later joined the motion. (Docs. 72, 77.)

                                                  -4-
      Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 5 of 27



 1          In determining whether an issue is subject to arbitration, the court must determine:
 2   “(1) whether there is an agreement to arbitrate between the parties; and (2) whether the
 3   agreement covers the dispute.” Brennan v. Opus Bank, 796 F.3d 1125, 1130 (9th Cir. 2015)
 4   (citing Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 84 (2002)). “If the answer is
 5   yes to both questions, the court must enforce the agreement.” Lifescan, Inc. v. Premier
 6   Diabetic Servs., Inc., 363 F.3d 1010, 1012 (9th Cir. 2004) (citing Chiron Corp., 207 F.3d
 7   at 1130). The court’s role “is strictly limited to determining arbitrability and enforcing
 8   agreements to arbitrate, leaving the merits of the claim and any defenses to the arbitrator.”
 9   Chiron Corp., 207 F.3d at 1131 (quoting Republic of Nicaragua v. Standard Fruit Co., 937
10   F.2d 469, 478 (9th Cir. 1991)).
11          “The scope of an arbitration agreement is governed by federal substantive law,”
12   Kramer, 705 F.3d at 1126 (citing Tracer Research Corp. v. Nat’l Envtl. Servs. Co., 42 F.3d
13   1292, 1294 (9th Cir. 1994)), while state law “govern[s] issues concerning the validity,
14   revocability, and enforceability of contracts generally.” Kilgore v. KeyBank, Nat’l Ass’n,
15   718 F.3d 1052, 1058 (9th Cir. 2013) (quoting Doctor’s Assocs., Inc. v. Casarotto, 517 U.S.
16   681, 685-87 (1996)); see also Rent-A-Ctr., 561 U.S. at 68 (quoting Doctor’s Assocs., 517
17   U.S. at 687) (holding arbitration agreements “may be invalidated by ‘generally applicable
18   contract defenses, such as fraud, duress, or unconscionability’”). The court “interpret[s] the
19   contract by applying general state-law principles of contract interpretation, while giving
20   due regard to the federal policy in favor of arbitration by resolving ambiguities as to the
21   scope of arbitration in favor of arbitration.” Wagner v. Stratton Oakmont, Inc., 83 F.3d
22   1046, 1049 (9th Cir. 1996) (citing Intel Corp. v. Advanced Micro Devices, Inc., 12 F.3d
23   908, 914 (9th Cir. 1993)).
24          Where an issue is subject to arbitration, a court has authority, upon application of
25   one of the parties, to stay the case pending arbitration. 9 U.S.C. § 3. However, where all
26   claims in a suit are barred by an arbitration clause, the court may grant a dismissal.
27   Johnmohammadi v. Bloomingdale’s, Inc., 755 F.3d 1072, 1074 (9th Cir. 2014) (citing
28   Sparling v. Hoffman Const. Co., 864 F.2d 635, 638 (9th Cir. 1988)).


                                                 -5-
      Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 6 of 27



 1   III.     ANALYSIS
 2            Each of the twelve Agreements signed by Plaintiffs7 include an identical dispute
 3   resolution provision (the “Arbitration Clause” or “Clause”), which reads:
 4            You and we agree that in the event of any dispute that cannot be resolved
 5            between the parties, that we will agree to seek to resolve such disputes
              through mediation in Mesa, Arizona, and if that fails, that all disputes will be
 6            subject to binding arbitration in Mesa, Arizona, with arbitrators to be agreed
 7            upon by the parties, and if no agreement is reached, then arbitrated by the
              American Arbitration Association (AAA). Each party shall bear its own costs
 8            in such mediation and arbitration. To reduce time and expenses, we each
              waive our right to litigate against one another regarding the services provided
 9
              and obligations pursuant to this Agreement, and instead you and we have
10            chosen binding arbitration. All claims or disputes will be governed by
              Arizona law.
11
12   (Doc. 38-2 at 7, 29-30.) In their Renewed Joint Motion to Compel Individual Arbitrations,
13   Defendants argue that under this Arbitration Clause, all of Plaintiffs’ claims must be
14   arbitrated individually. (Doc. 37 at 2.) Plaintiffs do not dispute that the Agreements signed
15   by Plaintiffs include the Arbitration Clause. However, they argue that the Clause is
16   unenforceable because: (1) Defendants breached their fiduciary duties in obtaining the
17   agreement to arbitrate; (2) the Arbitration Clause is substantively and procedurally
18   unconscionable; (3) the terms of the Arbitration Clause were beyond Plaintiffs’ reasonable
19   expectations; and (4) the Arbitration Clause terminated when the Agreements ended. (Doc.
20   47 at 8-9.) Plaintiffs further contend that, even if the Arbitration Clause is enforceable, it
21   only governs Plaintiffs’ breach-of-contract claim against Artex and Tribeca. (Id. at 9.) All
22   other Defendants, Plaintiffs argue, are not signatories to the Agreements and, therefore,
23   may not enforce it; and all other claims fall outside the scope of the Arbitration Clause.
24   (Id.) The Court considers each of these arguments in turn.
25      A. There Is an Enforceable Agreement to Arbitrate
26            1. Breach of Fiduciary Duty
27            Plaintiffs argue that the Arbitration Clause is invalid because Defendants breached
28
        7
            No party contests that the Agreements are binding on all Plaintiffs.

                                                   -6-
      Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 7 of 27



 1   their fiduciary duties by failing to notify Plaintiffs of the Arbitration Clause and explain its
 2   meaning. (Doc. 47 at 9.) Defendants dispute that they had any fiduciary relationship with
 3   Plaintiffs. (Doc. 63 at 7-8.)
 4          A fiduciary duty arises when “the fiduciary holds ‘superiority of position’ over the
 5   beneficiary.” Standard Chartered PLC v. Price Waterhouse, 945 P.2d 317, 335 (Ariz. Ct.
 6   App. 1996) (quoting Rhoads v. Harvey Publ’ns, Inc., 700 P.2d 840, 847 (Ariz. Ct. App.
 7   1984)). This superiority of position exists largely when the degree of confidence in the
 8   other constitutes “substitution of that other’s will for his in the material matters involved.”
 9   In re Guardianship of Chandos, 504 P.2d 524, 526 (Ariz. Ct. App. 1972) (quoting 15A
10   C.J.S. Confidential, p. 352). “Mere trust in another’s competence or integrity” is
11   insufficient to create a fiduciary relationship. Standard Chartered, 945 P.2d at 335 (citing
12   Stewart v. Phoenix Nat’l Bank, 64 P.2d 101, 106 (Ariz. 1937); Rhoads, 700 P.2d at 846-
13   47). Nor is a fiduciary relationship established where the alleged beneficiary defers to the
14   superior knowledge of the alleged fiduciary, “unless the knowledge is of a kind beyond the
15   fair and reasonable reach of the alleged beneficiary and inaccessible to the alleged
16   beneficiary through the exercise of reasonable diligence.” Id. at 336 (citing Denison State
17   Bank v. Madeira, 640 P.2d 1235, 1242 (Kan. 1982)). While the existence of a fiduciary
18   duty is generally a question of fact, the court may resolve the issue where there is
19   insufficient evidence for a jury to conclude such a relationship exists. Id. at 335 (citing
20   Gemstar Ltd. v. Ernst & Young, 917 P.2d 222, 233-34 (Ariz. 1996)).
21          Plaintiffs contend that a fiduciary relationship arose between the parties because
22   Defendants had superior knowledge of captive insurance and tax law and Defendants
23   influenced Plaintiffs in deciding to pursue the captive insurance strategy. (Doc. 47 at 10.)
24   While such superior knowledge and influence may have created a fiduciary duty at some
25   point in the parties’ relationship – a question the Court does not resolve here – Plaintiffs
26   provide no evidence or case law to support the proposition that such a duty extended to the
27   negotiation of commercial terms between the parties. See Dueñas v. Life Care Ctrs. of Am.,
28   Inc., 336 P.3d 763, 771 (Ariz. Ct. App. 2014) (finding arbitration clause enforceable


                                                  -7-
      Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 8 of 27



 1   because plaintiff failed to cite authority subjecting defendant nursing facility to a fiduciary
 2   duty “in connection with the purely commercial aspects of their relationship,” including
 3   the arbitration agreements). Instead, Plaintiffs rely wholly upon the district court’s holding
 4   in Katt v. Riepe, No. CV-14-08042-PCT-DGC, 2014 WL 3720515 (D. Ariz. July 25,
 5   2014), for the proposition that a fiduciary owes a general duty to identify and explain an
 6   arbitration clause to a beneficiary. (Doc. 47 at 9-10.) However, in Katt, the defendant
 7   brokers, while acting in their fiduciary capacity, inserted an arbitration clause into a
 8   contract they were negotiating with a third party on behalf of the plaintiffs. Id. at *2. The
 9   defendants did not inform the plaintiffs that the arbitration clause would alter the
10   contractual terms the plaintiffs and defendants had already negotiated and agreed to in a
11   previous contract. Id. Unlike in Katt, there are no allegations here that any Defendant was
12   acting on behalf of Plaintiffs in negotiating the Agreements, or that the Arbitration Clause
13   altered an already existing contractual relationship between fiduciary and beneficiary.
14          The Agreements created a commercial relationship between the parties and outlined
15   the duties and obligations of the parties in that relationship. Plaintiffs offer no evidence to
16   support the claim that Defendants had superior knowledge or expertise in negotiating such
17   terms; nor was technical information regarding the Arbitration Clause beyond the reach of
18   Plaintiffs or inaccessible through reasonable diligence. See Standard Chartered, 945 P.2d
19   at 336 (quoting Denison State Bank, 640 P.2d at 1242). Therefore, mere trust in the
20   competence of Defendants during negotiation of the Agreements did not create a fiduciary
21   duty to explain all the terms of the contract, including the Arbitration Clause. See id. at 335
22   (citing Stewart, 64 P.2d at 106; Rhoads, 700 P.2d at 846-47). Accordingly, the Court finds
23   Defendants did not breach any fiduciary duty by failing to identify and explain the
24   Arbitration Clause.
25          2. Unconscionability
26         Next, Plaintiffs argue that the Arbitration Clause is procedurally and substantively
27   unconscionable. (Doc. 47 at 11-15.) “It is well-established that unconscionability is a
28   generally applicable contract defense, which may render an arbitration provision


                                                  -8-
      Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 9 of 27



 1   unenforceable.” Coup v. Scottsdale Plaza Resort, LLC, 823 F. Supp. 2d 931, 947 (D. Ariz.
 2   2011) (citing Doctor’s Assocs., 517 U.S. at 686-87). Procedural unconscionability
 3   addresses the fairness of the bargaining process, while substantive unconscionability is
 4   concerned with the fairness of the actual terms of the contract. Dueñas, 336 P.3d at 768-
 5   69. Each doctrine provides an independent ground to invalidate an agreement. Id. (citing
 6   Maxwell v. Fidelity Fin. Servs., Inc., 907 P.2d 51, 59 (Ariz. 1995)). The plaintiff bears the
 7   burden of proving unconscionability. Pinto v. USAA Ins. Agency Inc. of Texas (FN), 275
 8   F. Supp. 3d 1165, 1170 (D. Ariz. 2017) (citing Maxwell, 907 P.2d at 56; Taleb v.
 9   AutoNation USA Corp., No. CV06-02013-PHX-NVW, 2006 WL 3716922, at *2 (D. Ariz.
10   Nov. 13, 2006)). The determination of unconscionability is made by the court as a matter
11   of law. Maxwell, 907 P.2d at 56 (citing A.R.S. § 47-2302).
12             i. Procedural Unconscionability
13          Procedural unconscionability “is concerned with ‘unfair surprise,’ fine print clauses,
14   mistakes or ignorance of important facts or other things that mean bargaining did not
15   proceed as it should.” Maxwell, 907 P.2d at 57-58 (quoting Dan B. Dobbs, 2 Law of
16   Remedies 706 (2d ed. 1993)). In determining procedural unconscionability, a court
17   considers factors such as: “age, education, intelligence, business acumen and experience,
18   relative bargaining power, who drafted the contract, whether the terms were explained to
19   the weaker party, whether alterations in the printed terms were possible, whether there were
20   alternative sources of supply for the goods in question.” Id. at 58 (quoting Johnson v. Mobil
21   Oil Corp., 415 F. Supp. 264, 268 (E.D. Mich. 1976)).
22          Here, Plaintiffs fail to offer any evidence that Plaintiffs were not of adequate age,
23   education, intelligence, business acumen, or experience to enter into the Agreements,
24   including the Arbitration Clause. In fact, Plaintiffs attempt to obscure this aspect of the
25   analysis by omitting these factors from the legal standard entirely. (See Doc. 47 at 13
26   (citing Maxwell, 907 P.2d at 58).) The fact that Plaintiffs negotiated agreements to pay
27   “substantial” annual fees to avoid tax liability indicates that Plaintiffs are sophisticated
28   people and businesses capable of negotiating this type of commercial relationship. (See


                                                 -9-
     Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 10 of 27



 1   Doc. 31 at 32.)
 2          Nonetheless, Plaintiffs argue the Arbitration Clause is procedurally unconscionable
 3   because the Clause was in a “standardized contract” that Plaintiffs understood to be non-
 4   negotiable; Plaintiffs were not notified of or explained the Clause; the Clause was not
 5   clearly disclosed in the Agreement; and the Clause does not explicitly state that Plaintiffs
 6   were waiving their right to a jury. (Doc. 47 at 13-15.) These objections are insufficient to
 7   render the Clause unenforceable on unconscionability grounds.
 8          While the Agreements may have been non-negotiable, standardized contracts, that
 9   fact alone does not render the terms of the Agreements unenforceable. See Coup, 823 F.
10   Supp. 2d at 948 (citing Equal Emp’t Opportunity Comm’n v. Cheesecake Factory, Inc.,
11   No. CV08-1207-PHX-NVW, 2009 WL 1259359, at *3 (D. Ariz. May 6, 2009)). Even an
12   adhesion contract “is fully enforceable according to its terms unless certain other factors
13   are present which, under established legal rules – legislative or judicial – operate to render
14   it otherwise.” Broemmer v. Abortion Servs. of Phoenix, Ltd., 840 P.2d 1013, 1016 (Ariz.
15   1992) (alterations omitted) (quoting Graham v. Scissor–Tail, Inc., 623 P.2d 165, 172 (Cal.
16   1981)).
17          The fact that Defendants did not identify or explain the Arbitration Clause to
18   Plaintiffs also does not render the provision unenforceable. Even where a standardized
19   contract is at issue, “a party to a contract is assumed to have read and understood the terms
20   of a contract he or she signs.” Coup, 823 F. Supp. 2d at 949 (citing Flores v. ADT Sec.
21   Services, Inc., No. CIV 10-036-TUC-FRZ, 2011 WL 1211769, at *3 (D. Ariz. Jan. 31,
22   2011)). There is no indication that Plaintiffs were the “weaker parties” when negotiating
23   the commercial transactions with Defendants; therefore, Defendants’ failure to explain the
24   Clause carries no weight. See Maxwell, 907 P.2d at 58 (quoting Johnson, 415 F. Supp. at
25   268) (identifying “whether the terms were explained to the weaker party” as a factor in
26   determining procedural unconscionability).
27          Plaintiffs further contend that the Clause was unconscionable because it was found
28   in a section entitled “About this Agreement” and was not capitalized or bolded or


                                                 - 10 -
     Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 11 of 27



 1   separately initialed, and thus, it was obscured. (Doc. 47 at 13-14.) However, the Clause
 2   was neither obscured nor hidden. It was in the regular text of relatively short contracts and
 3   written in the same font and spacing as every other portion. (Doc. 38-2 at 7, 29-30.) Despite
 4   Plaintiffs’ emphasis on the fact that the contracts were “8 to 15 single-spaced pages long,”
 5   (Doc. 47 at 14 (emphasis in original)), there is no reason to believe that parties of Plaintiffs’
 6   sophistication were not capable of reading a contract of such length, particularly when they
 7   knew the Agreements obligated them to pay “substantial fees.” (Doc. 31 at 32.)
 8          Plaintiffs’ claim that, in many cases, the Agreements were signed with other
 9   documents in a “‘hurry up’ fashion” is also not supported by the evidence. (See Doc. 47 at
10   14.) Plaintiffs do not cite any portion of the record to support this assertion. Upon its own
11   review of the declarations submitted by Plaintiffs, the Court found only one Plaintiff who
12   stated how long he had to review the Agreement, and he stated that he did not return the
13   Agreement for “a few weeks.” (Doc. 48 at 3.) While some Plaintiffs did state that there was
14   pressure on them to sign and return the Agreements “so they could continue the steps that
15   were already in process,” such vague statements are not sufficient to establish that Plaintiffs
16   were rushed in a fashion that would make the Arbitration Clause procedurally
17   unconscionable. (Doc. 51 at 4; Doc. 54 at 4; Doc. 55 at 4; Doc. 56 at 4; Doc. 58 at 3-4.)
18          Lastly, Plaintiffs do not cite any case law to support their assertion that Defendants
19   were required to clearly state that Plaintiffs were waiving their right to a jury trial. The
20   Court is also aware of none. Furthermore, the Arbitration Clause states that the parties
21   “each waive our right to litigate against one another.” (Doc. 38-2 at 7.) This may not
22   include the word “jury,” but it is sufficiently clear for the average businessperson to
23   understand that he was waiving his right to a jury trial. Therefore, the Court finds this
24   argument unpersuasive.
25          For these reasons, Plaintiffs have failed to establish that the Arbitration Clause is
26   procedurally unconscionable.
27              ii. Substantive Unconscionability
28          Plaintiffs also contend that the Agreements are substantively unconscionable


                                                  - 11 -
     Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 12 of 27



 1   because they include a “Limitation of Liability” provision (the “Liability Provision”) that
 2   would prevent any recovery in this case. (Doc. 47 at 12-13.) The Liability Provision states:
 3            [Y]ou agree that Artex shall have no liability (whether direct or indirect, in
 4            contract, tort or otherwise) to you, or to any other person or entity related to
              or affiliated with you, for any losses, claims, demands, damages, liabilities,
 5            costs or expenses arising out of, in connection with, in relation to, as a result
 6            of, or by reason of this Agreement or the assistance and services rendered or
              contemplated hereunder (collectively, “losses”), other than losses incurred
 7            by the insurance company that have resulted primarily from our gross
              negligence.8
 8
 9   (Doc. 38-2 at 6.) Plaintiffs argue that as a result of this provision the Agreements fail “to
10   provide for all of the types of relief that would otherwise be available in court,” and are,
11   therefore, unenforceable under Arizona law. (Doc. 47 at 13 (quoting Williams v. Atl.
12   Specialty Ins. Co., No. CV-18-00061-TUC-DCB, 2018 WL 2046999, at *6 (D. Ariz. May
13   2, 2018)).) However, the Liability Provision is not part of the Arbitration Clause. It applies
14   to any dispute between the parties whether the parties resolve their disputes in arbitration
15   or in court. Thus, Plaintiffs’ objection to the Liability Provision goes to the validity of the
16   Agreements as a whole, not the Arbitration Clause. The Supreme Court has clearly held
17   that “an arbitration provision is severable from the remainder of the contract[,]” and “unless
18   the challenge is to the arbitration clause itself, the issue of the contract’s validity is
19   considered by the arbitrator in the first instance.” Buckeye Check Cashing, Inc. v.
20   Cardegna, 546 U.S. 440, 445-46 (2006). Therefore, Plaintiffs’ argument that the Liability
21   Provision is substantively unconscionable must be resolved by the arbitrator, not by the
22   Court.
23      8
         The provision is slightly different in some Tribeca Agreements. It reads:
24          You agree that Tribeca (and its owners, officers, employees, affiliates,
            vendors and agents) shall have no liability (whether direct or indirect, in
25          contract, tort or otherwise) to you or any person or entity related to or
            affiliated with you for any losses, claims, taxes, demands, damages,
26          liabilities, costs or expenses arising out of, in connection with, in relation to,
            as a result of, or by reason of this agreement or the services rendered or
27          contemplated hereunder (collectively, “losses”) other than the losses incurred
            by you which have resulted primarily and directly Tribeca’s reckless and
28          willful misconduct.
     (Doc. 38-2 at 30; Doc. 38-3 at 21; Doc. 38-4 at 31, 47.)

                                                   - 12 -
     Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 13 of 27



 1          3. Reasonable Expectations
 2          Plaintiffs also argue that the Clause is unenforceable because it violates the
 3   reasonable-expectations doctrine. (Doc. 47 at 15-16.) Under Arizona law, a term in a
 4   standardized contract may be unenforceable “if one party to the contract ‘has reason to
 5   believe that the [other party] would not have accepted the agreement if he had known that
 6   the agreement contained the particular term.’” Harrington v. Pulte Home Corp., 119 P.3d
 7   1044, 1050 (Ariz. Ct. App. 2005) (alteration in original) (quoting Darner Motor Sales, Inc.
 8   v. Universal Underwriters Ins. Co., 682 P.2d 388, 396-97 (Ariz. 1984)). A party’s reason
 9   to believe the other party would not have assented to a term may be “(1) shown by the prior
10   negotiations, (2) inferred from the circumstances, (3) inferred from the fact that the term is
11   bizarre or oppressive, (4) proved because the term eviscerates the non-standard terms
12   explicitly agreed to or (5) proved if the term eliminates the dominant purpose of the
13   transaction.” Id. (internal quotations omitted) (quoting Darner Motor Sales, 682 P.2d at
14   397). “Additionally, the doctrine of reasonable expectations (6) requires drafting of
15   provisions which can be understood if the customer does attempt to check on his rights and
16   consideration of (7) any other facts relevant to the issue of what the party reasonably
17   expected in this contract.” Coup, 823 F. Supp. 2d at 945 (internal quotations and alterations
18   omitted) (quoting Harrington, 119 P.3d at 1051). A term is presumptively valid unless the
19   reasonable-expectations limitation is shown to apply. Harrington, 119 P.3d at 1050.
20          Plaintiffs argue the Arbitration Clause violates the reasonable-expectations doctrine
21   because (1) Defendants did not specifically inform Plaintiffs of the Clause and the fact that
22   they were waiving their right to a jury trial, and (2) the Clause was obscurely placed in the
23   “About this Agreement” section of the Agreement “when all other headings in the
24   Agreement are specifically labeled.” (Doc. 47 at 15-16 (emphasis in original).) Both
25   arguments fail.
26          Arizona courts have specifically rejected any application of the reasonable-
27   expectations doctrine that predicates the enforceability of an arbitration agreement solely
28   upon either an express waiver of a jury trial or evidence that the right to a jury trial was


                                                 - 13 -
     Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 14 of 27



 1   knowingly, voluntarily, and intelligently waived. See Harrington, 119 P.3d at 1052, 1054.
 2   Plaintiffs argue that the Arizona Supreme Court’s decision in Broemmer v. Abortion Servs.
 3   of Phoenix, Ltd., 840 P.2d 1013 (Ariz. 1992), imposed such a requirement, but Plaintiffs
 4   read the court’s analysis far too broadly. It is true that in finding an arbitration clause in a
 5   standardized contract beyond the reasonable expectations of a young woman seeking an
 6   abortion, the Broemmer court noted that there was no explicit waiver of the plaintiff’s right
 7   to jury trial in the agreement or evidence of knowing, voluntary, and intelligent waiver by
 8   the plaintiff. Id. at 1017.9 However, the court relied upon multiple additional factors, not
 9   present here, in finding the arbitration clause unenforceable. Id. The court found the
10   plaintiff was a young woman seeking an abortion and experiencing a great deal of stress.
11   Id. She had only a high school education and did not understand what arbitration was. Id.
12   The court also emphasized the fact that the arbitration provision favored the defendants by
13   requiring the arbitrator to be a licensed obstetrician/gynecologist. Id. Thus, the Broemmer
14   court considered the relevant factors under the reasonable-expectations doctrine and
15   concluded that the arbitration clause, based on the facts before the court, violated the
16   plaintiff’s reasonable expectations. See Harrington, 119 P.3d at 1054 (discussing
17   Broemmer). None of the factors present in Broemmer are present in this case, which
18   involves a commercial transaction between sophisticated parties and a neutral arbitration
19   provision that does not favor either party. Therefore, the Court finds that the Arbitration
20   Clause did not violate the reasonable-expectations doctrine because it failed to include an
21   explicit waiver of the right to a jury trial.
22          Plaintiffs second argument regarding the obscurity of the Arbitration Clause is
23   unpersuasive for the reasons already discussed. The Clause had the same font, spacing, and
24   structure as every other provision in relatively short Agreements and was, therefore, not
25      9
          Plaintiffs also cite a California state court case for the proposition that “[t]he essential
     factor in determining whether a contract term is within the reasonable expectations of the
26   weaker party is whether that ‘party is . . . given plain and clear notice of the contract term.’”
     (Doc. 47 at 16 (citing Marin Storage & Trucking, Inc. v. Benco Contracting & Eng’g, Inc.,
27   89 Cal. App. 4th 1042, 1057 (Cal. Ct. App. 2001)). However, the California court applies
     California law and directly contradicts the holding of an Arizona court that “the lack of a
28   conspicuous and explicit waiver of the right to jury trial does not mean [an] arbitration
     clause [is] beyond [a party’s] reasonable expectations.” Harrington, 119 P.3d at 1053.

                                                     - 14 -
     Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 15 of 27



 1   obscured. Accordingly, the Court finds that the Arbitration Clause does not violate the
 2   reasonable-expectations doctrine. See Harrington, 119 P.3d at 1053 (upholding arbitration
 3   clause where “[t]he font size for the text was neither abnormally small nor different from
 4   the other contract provisions”).
 5           4. Termination of the Agreement
 6           Finally, Plaintiffs argue the Arbitration Clause is unenforceable because, for most
 7   Plaintiffs, the agreement to arbitrate ended when the Agreements were terminated pursuant
 8   to the Agreements’ “Termination and Withdrawal” section (the “Termination
 9   Provision”).10 (Doc. 47 at 17-18.) The Termination Provision outlines how the Agreements
10   may be terminated by either party and then provides a survival clause (the “Survival
11   Clause”) that reads: “The terms of this section shall survive the termination of this
12   Agreement and/or the dissolution or other effective termination of the business of [Artex
13   or Tribeca].” (Doc. 38-2 at 5.) Plaintiffs contend that because the Survival Clause only
14   applies to the Termination Provision itself, under the rule of expressio unius est exclusion
15   alterius, meaning “to express or include one thing implies the exclusion of the other,” there
16   is a clear implication that the parties did not intend the Arbitration Clause to survive
17   termination of the Agreements. (Doc. 47 at 17-18.) Expressio Unius Est Exclusio Alterius,
18   BLACK’S LAW DICTIONARY (11th ed. 2019).
19           It is well established that termination of an agreement does not automatically
20   extinguish the duty to arbitrate disputes arising under an agreement. Operating Eng’rs
21   Local Union No. 3 v. Newmont Min. Corp., 476 F.3d 690, 693 (9th Cir. 2007) (citing
22   Nolde Bros., Inc. v. Local No. 358, Bakery & Confectionary Workers Union, 430 U.S.
23   243, 251-52 (1977)). There is a presumption that, absent a contrary indication, a valid
24   arbitration clause continues to bind parties after termination of the agreement if the relevant
25   dispute arises under that agreement. See Nolde Bros., 430 U.S. at 255; Operating Eng’rs,
26      10
             The Termination Provision is found in the Agreements with Plaintiffs Dimitri
     Shivkov, Robert C. Miller, John Linder, Nadim B. Bikhazi, Blake G. Welling, Bradley S.
27   Bullard, Ryan P. Frank, and Paul M. McHale. (Doc. 38-2 at 5, 13; Doc. 38-3 at 5, 29; Doc.
     38-4 at 5, 15; Doc. 38-5 at 5, 14.) It is identical in each Agreement, except to the extent
28   that it identifies Artex or Tribeca for purposes of the dissolution and effective termination
     clause.

                                                 - 15 -
     Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 16 of 27



 1   476 F.3d at 693 (quoting Litton Fin. Printing Div., Inc. v. NLRB, 501 U.S. 190, 206
 2   (1991)). This presumption “must be negated expressly or by clear implication.” Nolde
 3   Bros., 430 U.S. at 255.
 4          The Ninth Circuit Court of Appeals has not addressed whether failure to list an
 5   arbitration clause in a survival clause is sufficient to override the presumption that an
 6   arbitration agreement continues to apply post-expiration. The Sixth Circuit, however,
 7   addressed this question in Huffman v. Hilltop Companies, LLC, 747 F.3d 391 (6th Cir.
 8   2014). The Huffman Court held that in answering this question a court should consider
 9   “the contract as a whole – the survival clause and its relationship to the other clauses in the
10   agreement – . . . to determine whether the parties unambiguously intended for the
11   arbitration clause to expire with the contract.” Id. at 397. Applying this standard, the Sixth
12   Circuit noted that neither the agreement’s severability nor integration clauses were listed
13   in the survival clause and that it was illogical to conclude the parties did not intend these
14   clauses to remain in effect after expiration of the agreement. Id. As a result, the court
15   concluded there was ambiguity as to whether the survival clause was meant to be
16   exhaustive and the fact that the arbitration clause was not listed in the survival clause was
17   insufficient to overcome the presumption in favor of post-expiration arbitration. Id. At least
18   one Ninth Circuit district court has adopted this rationale. See OwnZones Media Network,
19   Inc. v. Sys. in Motion, LLC, No. C14-0994JLR, 2014 WL 4626302, at *7 (W.D. Wash.
20   Sept. 15, 2014).
21          The Court confronts nearly identical facts here. The Agreements contain integration
22   and severability clauses that, like the Arbitration Clause, are not included in the Survival
23   Clause. (Doc. 38-2 at 6, 15; Doc. 38-3 at 6, 30-31; Doc. 38-4 at 6-7, 16; Doc. 38-5 at 6,
24   15.) Under the interpretation offered by Plaintiffs, the only provisions which would survive
25   termination of the Agreements are those included within the Termination Provision that
26   dictate how fees and services will be finalized and related documents distributed. (Doc. 38-
27   2 at 5.) Just as in Huffman, “it is illogical to conclude that upon expiration of the contract,
28   the parties no longer intended the agreement to be severable” or intended “the ban on


                                                 - 16 -
     Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 17 of 27



 1   extrinsic evidence to be in effect only prior to the agreement’s expiration.” 747 F.3d at 397.
 2   Thus, it is ambiguous whether the Survival Clause is an exhaustive list of provisions
 3   intended to survive expiration of the Agreements.
 4           Plaintiffs, however, contend that Huffman and OwnZones are distinguishable
 5   because they “involve and hinge on the combination of a broad arbitration clause and a
 6   free-standing ‘survival’ clause, neither of which is present here.” (Doc. 47 at 18 n.15 (citing
 7   Bonner v. Michigan Logistics Inc., 250 F. Supp. 3d 388, 395-96 (D. Ariz. 2017) (citing
 8   Huffman, 747 F.3d at 397-98; OwnZones, 2014 WL 4626302, at *7)).) The Court
 9   disagrees. Huffman may have noted that the arbitration clause at issue was broadly worded
10   and, therefore, entitled to a greater presumption of arbitrability, but the Sixth Circuit
11   applied the “clear implication” standard set out in Nolde, which applies no matter the
12   breadth of the arbitration clause. Id. at 395, 397-98. That is the standard the Court applies
13   here.
14           There is also no indication that the “free-standing” nature of the survival clauses at
15   issue in Huffman and OwnZone played any role in the courts’ reasoning. If anything, the
16   fact that the Survival Clause here was included within the Termination Provision, weakens
17   Plaintiffs’ argument that it was intended to be an exhaustive list of provisions surviving
18   expiration, as it suggests that the parties simply wanted to make clear that provisions
19   governing dissolution of the Agreements survived termination. An exhaustive survival
20   clause was more likely to be free standing.
21           Because it is ambiguous whether the Survival Clause is exhaustive, there is no clear
22   implication that the parties did not intend the Arbitration Clause to survive termination of
23   the Agreements and the presumption in favor of arbitrability dictates that the Clause
24   survives expiration.
25           As Plaintiffs do not contest that they signed the Clause and have failed to show that
26   it is unenforceable, the Court must next determine whether the Clause covers the claims
27   and Defendants at issue in this matter. See Brennan, 796 F.3d at 1130 (citing Howsam, 537
28   U.S. at 84) (holding a court must determine “(1) whether there is an agreement to arbitrate


                                                 - 17 -
     Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 18 of 27



 1   between the parties; and (2) whether the agreement covers the dispute”).
 2      B. The Arbitration Clause Covers All Claims Against Each Defendant
 3           1. Claims Covered by the Arbitration Agreement
 4           Plaintiffs argue that every claim, but their breach-of-contract claim, falls beyond the
 5   scope of the Arbitration Clause. (Doc. 47 at 18-20.) Their argument relies upon the unusual
 6   structure of the Clause. In its first sentence, the Clause states broadly that the parties “agree
 7   that in the event of any dispute that cannot be resolved between the parties, that [they]
 8   agree to seek to resolve such disputes through mediation . . . , and if that fails, that all
 9   disputes will be subject to binding arbitration.” (Doc. 38-2 at 7, 29-30 (emphasis added).)
10   However, the paragraph then goes on to state: “To reduce time and expenses, we each
11   waive our right to litigate against one another regarding the services provided and
12   obligations pursuant to this Agreement, and instead you and we have chosen binding
13   arbitration.” (Id. (emphasis added).) Plaintiffs argue that the latter sentence narrows the
14   broader first sentence by enumerating the specific subjects that are subject to arbitration –
15   those “regarding the services provided and obligations pursuant to this Agreement.” (Doc.
16   47 at 19.) They contend that another provision, which provides that “Artex does not provide
17   any legal, tax or accounting advice,”11 excludes tax and legal advice from the scope of the
18   Agreements. (Id.) Because Plaintiffs’ claims “stem from Defendants’ erroneous legal and
19   tax advice,” they argue, their claims do not regard the services and obligations under the
20   Agreements and are, thus, not subject to arbitration. (Id. at 20.) This argument is
21   unpersuasive.
22           Assuming, as Plaintiffs contend, that the Arbitration Clause is limited to those
23   disputes “regarding the services provided and obligations pursuant to this Agreement,” the
24   Clause is nevertheless broadly worded to encompass each of Plaintiffs’ claims. Plaintiffs
25   argue that the Arbitration Clause here is similar to that at issue in Mesquite Lake Assocs.
26   v. Lurgi Corp., which the Northern District of California held to have a “narrow definition
27
        11
           This is found in the Agreement with Plaintiff Shivkov. The other Agreements provide
28   similar, although not always identically worded, limitations. (Doc. 38-2 at 15, 30; Doc. 38-
     3 at 7, 21, 31; Doc. 38-4 at 7, 17, 31, 47; Doc. 38-5 at 7.)

                                                  - 18 -
     Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 19 of 27



 1   of arbitrable issues.” 754 F. Supp. 161, 163 (N.D. Cal. 1991). However, in Mesquite Lake,
 2   the arbitration clause stated that “any controversy or dispute between the Parties
 3   concerning this Agreement and specifically subject to resolution pursuant to this Article
 4   shall be subject to arbitration.” Id. at 162 (emphasis added). The Mesquite Lake court then
 5   identified “[t]hree other clauses in the contract [that] delineate the areas of dispute which
 6   are ‘specifically subject to resolution’ by arbitration.” Id. Here, there is no “specifically
 7   subject to resolution” limitation in the Arbitration Clause; it covers any dispute “regarding
 8   the services provided and obligations pursuant to this Agreement.” (Doc. 38-2 at 7.)
 9          In practical effect, the Arbitration Clause is largely indistinguishable from
10   arbitration clauses covering “[a]ll disputes arising in connection with” an agreement, which
11   the Ninth Circuit has held should be liberally construed. See Simula, Inc. v. Autoliv, Inc.,
12   175 F.3d 716, 721 (9th Cir. 1999). The Court finds no substantive difference between those
13   disputes “arising in connection with” and those “regarding” an agreement. See Family
14   Prod. LLC v. Infomercial Ventures P’ship, No. CV0700926JVSCWX, 2010 WL
15   11519420, at *2 (C.D. Cal. Apr. 14, 2010) (finding language subjecting “any dispute
16   regarding this Agreement” to arbitration, “substantively identical” to “[a]ll disputes arising
17   in connection with” the agreement). Moreover, a contract of the type at issue here consists
18   primarily, if not entirely, of services and obligations; so, it is unclear what aspects of the
19   Agreements, if any, fall beyond the services and obligations under the Agreements. If there
20   is a limitation effected by the restriction of the Arbitration Clause to “services” and
21   “obligations,” that limitation does not restrict the reach of this otherwise broadly worded
22   clause into any matters regarding those services and obligations. See Mitsubishi Motors
23   Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 624 n.13 (1985) (holding “the
24   exclusion of some areas of possible dispute from the scope of an arbitration clause does
25   not serve to restrict the reach of an otherwise broad clause in the areas in which it was
26   intended to operate”). Therefore, the Arbitration Clause is broadly worded and should be
27   liberally construed. See Simula, 175 F.3d at 721.
28          Where an arbitration agreement is broadly worded, the factual allegations


                                                 - 19 -
     Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 20 of 27



 1   underlying a claim need only “touch matters” covered by the arbitration agreement in order
 2   for the claim to be sent to arbitration. Mitsubishi Motors, 473 U.S. at 624 n.13; see also
 3   Simula, 175 F.3d at 720 (citing Mitsubishi Motors, 473 U.S. at 624 n.13; Genesco, Inc. v.
 4   Kakiuchi & Co., 815 F.2d 840, 846 (2d Cir. 1987)) (applying the “touch matters” standard
 5   in determining the scope of arbitration clause covering “[a]ll disputes arising in connection
 6   with” the agreement). Applying the standard here, the Court must determine whether the
 7   factual allegations underlying Plaintiffs’ claims “touch matters” regarding the services
 8   provided and obligations pursuant to the Agreements. The Court finds each of Plaintiffs’
 9   claims satisfy this standard.
10           Although some portions of Plaintiffs’ claims do stem from “Defendants’ erroneous
11   legal and tax advice,” each of Plaintiffs’ claims is fundamentally about Defendants’ role in
12   inducing Plaintiffs to engage Artex or Tribeca to form and manage captive insurance
13   companies and for their alleged failure to do so in a manner that provided the benefits
14   Plaintiffs were promised.12 Thus, each claim relates directly to how the Agreements were
15   created and how the services and obligations under those Agreements were performed. For
16   example, Plaintiffs’ fiduciary-duty claim states that Defendants breached their fiduciary
17   duties by, inter alia, “[o]rchestrating the design, development, implementation, operation,
18   and management of the Captive Insurance Strategies” and “[a]dvising, instructing, and
19   assisting Plaintiffs . . . in the purchase and execution of the captive insurance policies.”
20   (Doc. 31 at 139, 142.) These allegations would require a jury to assess the services
21   promised under the Agreements and the services ultimately provided. The same factual
22   allegations underlie Plaintiffs’ RICO, negligent misrepresentation, and fraud claims. (Id.
23   at 114, 117, 149, 157, 160.) Therefore, each of these claims is covered by the Arbitration
24      12
            The focus of Plaintiffs’ claims makes this matter distinguishable from Khan v. BDO
     Seidman, LLP, 935 N.E.2d 1174 (Ill. App. Ct. 2010), upon which Plaintiffs rely to argue
25   that their claims fall outside the scope the Arbitration Clause. (See Doc. 47 at 20.) In Khan,
     the plaintiffs sued for financial harm resulting from the defendants “(1) giving them
26   dishonest investment advice, (2) preparing defective income-tax returns for them, and (3)
     conspiring with law firms to issue bogus opinion letters attesting to the legality of losses
27   claimed in the tax returns.” Khan, 935 N.E.2d at 1178. The court found this type of tax and
     legal advice was excluded from the scope of the agreement. Id. at 1194-95. Here, Plaintiffs’
28   claims are focused on the formation and management of the captives, actions related to the
     services and obligations under the Agreement.

                                                 - 20 -
     Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 21 of 27



 1   Clause.
 2          Plaintiffs’ disgorgement and rescission claims are even more directly related to the
 3   services and obligations under the Agreements. Plaintiffs seek disgorgement of the fees
 4   Defendants charged for their services related to the captives. (Id. at 151.) Under the
 5   Agreements, Plaintiffs agreed to pay thousands of dollars annually for the formation and
 6   management of their captives. (See, e.g., Doc. 38-2 at 3-4, 21-22.) Therefore, Plaintiffs’
 7   disgorgement claim is, at least in part, about the parties’ obligations under the Agreements.
 8   Plaintiffs’ rescission claim is also specifically about the parties’ obligations under the
 9   Agreements as it seeks rescission of those Agreements. (Doc. 31 at 152-53.)
10          Plaintiffs’ negligence claim also relies on the Agreements. Actual damages are a
11   necessary element of any negligence claim. Gipson v. Kasey, 150 P.3d 228, 230 (Ariz.
12   2007) (citing Ontiveros v. Borak, 667 P.2d 200, 204 (Ariz. 1983)) (“To establish a claim
13   for negligence, a plaintiff must prove four elements: (1) a duty requiring the defendant to
14   conform to a certain standard of care; (2) a breach by the defendant of that standard; (3) a
15   causal connection between the defendant’s conduct and the resulting injury; and (4) actual
16   damages.”) Plaintiffs allege that they suffered damages in the form of fees and premiums
17   paid to Defendants “for insurance . . . advice” and that Defendants’ negligence caused those
18   damages. (Doc. 31 at 147-48.) As noted above, Plaintiffs paid thousands to Defendants for
19   the formation and management of their captives under the terms of the Agreements. (See,
20   e.g., Doc. 38-2 at 3-4, 21-22.) Therefore, Plaintiffs’ negligence claim requires construction
21   of and reliance on the Agreements to show damages and is, therefore, subject to the
22   Arbitration Clause.
23          Finally, Plaintiffs’ conspiracy and aiding-and-abetting claims are derivative of all
24   other claims and, therefore, subject to the Arbitration Clause. As a result, each of Plaintiffs’
25   claims touches matters regarding the services provided and obligations pursuant to the
26   Agreements and is subject to arbitration.
27          2. All Defendants May Compel Arbitration
28          While all claims are subject to arbitration, Artex and Tribeca are the only


                                                  - 21 -
     Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 22 of 27



 1   Defendants who are parties to the Agreements. Defendants argue that those Defendants
 2   who are not parties to the Agreements may nevertheless compel arbitration under estoppel
 3   principles. (Doc. 37 at 13 n.4; Doc. 63 at 12.) Plaintiffs contend that Defendants have failed
 4   to satisfy the elements of equitable estoppel and thus only Artex and Tribeca, as signatories
 5   to the Agreements, may compel arbitration. (Doc. 47 at 20-21.)
 6           Under the FAA, a non-signatory to an agreement may invoke arbitration if the
 7   relevant state contract law allows the non-signatory to enforce the agreement. Kramer, 705
 8   F.3d at 1128 (citing Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 632 (2009)). Arizona
 9   courts have adopted the “alternative estoppel” theory to determine whether a non-signatory
10   to an arbitration agreement may compel arbitration by a signatory. Sun Valley Ranch 308
11   Ltd. P’ship ex rel. Englewood Props., Inc. v. Robson, 294 P.3d 125, 134-35 (Ariz. Ct. App.
12   2012). A non-signatory may enforce an arbitration clause against a signatory when: (1)
13   “the relationship between the signatory and nonsignatory defendants is sufficiently close
14   that only by permitting the nonsignatory to invoke arbitration may evisceration of the
15   underlying arbitration agreement between the signatories be avoided”; or (2) “each of a
16   signatory’s claims against a nonsignatory makes reference to or presumes the existence of
17   the written agreement,” such that “the signatory’s claims arise out of and relate directly to
18   the written agreement.” Id. at 134-35 (quoting CD Partners, LLC v. Grizzle, 424 F.3d 795,
19   798 (8th Cir. 2005)).
20           Here, the Court finds that the non-signatory Defendants may compel arbitration
21   because Plaintiffs’ claims arise out of and relate directly to the Agreements. Plaintiffs
22   pleaded each of their claims against “Defendants” as a whole, rarely distinguishing
23   between the signatory and non-signatory Defendants. And, as the Court determined above,
24   all of Plaintiffs’ claims relate to the services and obligations provided under the
25   Agreements.13 Therefore, each of the claims against the non-signatory Defendants
26      13
           Plaintiffs argue in their responses to the notices of joinder that the non-signatory
     Defendants have not been sued for breach of the Agreements and, therefore, may not rely
27   on estoppel for purposes of the breach-of-contract claim. (Doc. 79 at 3; Doc. 83 at 3.) The
     FAC alleges that Plaintiffs were third-party beneficiaries of agreements between
28   Defendants and these agreements included promises that Defendants “would provide
     services in connection with forming, managing, calculating premiums for, analyzing risks

                                                 - 22 -
     Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 23 of 27



 1   sufficiently arise out of and relate to the Agreements to allow for the non-signatory
 2   defendants to rely on the Arbitration Clause through estoppel principles. See Sun Valley
 3   Ranch, 294 P.3d at 135 (finding alternative estoppel standard met where the court had
 4   already determined that each claim arose out of and related to the agreement in determining
 5   which claims were subject to the arbitration agreement).
 6      C. The Court Must Compel Individual Arbitration
 7          Lastly, Defendants request that the Court compel individual, rather than class,
 8   arbitration. (Doc. 37 at 17.) Plaintiffs argue that the Court should allow the arbitrator to
 9   decide whether class arbitration is available. (Doc. 47 at 21.) The Court first addresses who
10   should decide whether the dispute is subject to class arbitration and then considers whether
11   the Court should compel class arbitration here.
12          Generally, whether a particular dispute is subject to arbitration – the question of
13   arbitrability – is “an issue for judicial determination [u]nless the parties clearly and
14   unmistakably provide otherwise.’” Howsam, 537 U.S. at 83 (quoting AT & T Techs., Inc.
15   v. Commc’ns Workers, 475 U.S. 643, 649 (1986)); see also Local Joint Exec. Bd. v. Mirage
16   Casino-Hotel, Inc., 911 F.3d 588, 595-96 (9th Cir. 2018). Questions of arbitrability exist
17   “where contracting parties would likely have expected a court to have decided the gateway
18   matter, where they are not likely to have thought that they had agreed that an arbitrator
19   would do so, and, consequently, where reference of the gateway dispute to the court avoids
20   the risk of forcing parties to arbitrate a matter that they may well not have agreed to
21   arbitrate.” Howsam, 537 U.S. at 83-84. On the other hand, questions the parties would
22   typically expect to be resolved by an arbitrator, such as procedural questions, “which grow
23   out of the dispute and bear on its final disposition,” are presumptively resolved by the
24   arbitrator, not the court. Id. at 84 (quoting John Wiley & Sons, Inc. v. Livingston, 376 U.S.
25   543, 557 (1964)).
26
     for, calculating taxes for, and filing tax returns for captive insurance companies.” (Doc. 31
27   at 155.) As the Court noted above, the formation and management of the captives occurred
     under the Agreements. Therefore, any benefits Plaintiffs received from unidentified
28   agreements between the various Defendants relate to the services and obligations provided
     under the Agreements.

                                                - 23 -
     Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 24 of 27



 1          Neither the Supreme Court nor the Ninth Circuit has yet concluded whether
 2   determination of class availability is a question of arbitrability presumptively for a court to
 3   resolve. However, nearly every circuit court to have considered the question has found that
 4   class arbitrability is a gateway question for judicial determination. See JPay, Inc. v. Kobel,
 5   904 F.3d 923, 936 (11th Cir. 2018) (deciding that the question of class arbitration lies with
 6   the courts); Catamaran Corp. v. Towncrest Pharmacy, 864 F.3d 966, 972 (8th Cir. 2017)
 7   (same); Del Webb Cmtys., Inc. v. Carlson, 817 F.3d 867, 876-77 (4th Cir. 2016) (same);
 8   Opalinski v. Robert Half Int’l Inc., 761 F.3d 326, 334 (3d Cir. 2014) (same); Reed Elsevier,
 9   Inc. ex. rel. LexisNexis Div. v. Crockett, 734 F.3d 594, 599 (6th Cir. 2013) (same); but see
10   Robinson v. J & K Admin. Mgmt. Servs., Inc., 817 F.3d 193, 197 (5th Cir. 2016) (deciding
11   that questions of class arbitrability should be deferred to an arbitrator). These courts
12   generally reasoned that the differences between class and bilateral arbitration are so
13   fundamental and substantial that the availability of class arbitration is a gateway question
14   “that determines what type of proceeding will determine the parties’ rights and obligations”
15   and “that contracting parties would expect a court to decide.” JPay, Inc., 904 F.3d at 936;
16   see also Catamaran Corp., 864 F.3d at 972; Del Webb Cmtys., 817 F.3d at 869; Opalinski,
17   761 F.3d at 334; Reed Elsevier, 734 F.3d at 598-99.
18          Supreme Court precedent supports the circuit courts’ reasoning. Although a
19   plurality of the Supreme Court held that class arbitrability is a question for the arbitrator in
20   Green Tree Fin. Corp. v. Bazzle, 539 U.S. 444, 452-53 (2003), since that time, the Supreme
21   Court has “given every indication, short of an outright holding, that classwide arbitrability
22   is a gateway question.” Reed Elsevier, 734 F.3d at 598. In determining whether parties to
23   an arbitration agreement agreed to class arbitration, the Supreme Court held that class
24   arbitration “changes the nature of arbitration to such a degree that it cannot be presumed
25   the parties consented to it by simply agreeing to submit their disputes to an arbitrator.”
26   Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 685 (2010). Addressing the
27   same question in another case, the Court emphasized that class arbitration “sacrifices the
28   principal advantage of arbitration – its informality – and makes the process slower, more


                                                  - 24 -
     Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 25 of 27



 1   costly, and more likely to generate procedural morass than final judgment.” Lamps Plus,
 2   Inc. v. Varela, 139 S. Ct. 1407, 1416 (2019) (quoting AT&T Mobility LLC v. Concepcion,
 3   563 U.S. 333, 348 (2011)). It also “raises serious due process concerns by adjudicating the
 4   rights of absent members of the plaintiff class . . . with only limited judicial review.” Id.
 5   (citing Concepcion, 563 U.S. at 349). Because of these differences, the Supreme Court has
 6   held that “courts may not infer consent to participate in class arbitration absent an
 7   affirmative ‘contractual basis for concluding that the party agreed to do so.’” Id. (emphasis
 8   in original) (quoting Stolt-Nielsen S.A., 559 U.S. at 684).
 9          The Supreme Court’s reasoning is equally applicable to the question of who resolves
10   the question of class arbitrability. See Oxford Health Plans LLC v. Sutter, 569 U.S. 564,
11   575 (2013) (Alito, J., concurring) (noting that because class arbitration seeks to bind class
12   members who have not consented to an arbitrator’s authority, courts should be wary of
13   allowing an arbitrator to decide questions of class arbitrability). Given the fundamental
14   differences between bilateral and class arbitration, the Court follows the majority of circuit
15   courts in holding that the availability of classwide arbitration is a gateway question of
16   arbitrability decided by the Court, unless there is clear and unmistakable evidence that the
17   parties intended the arbitrator to decide. See Howsam, 537 U.S. at 83.
18          The Agreements at issue here are silent as to who should decide the question of class
19   arbitrability. Plaintiffs argue that clear and unmistakable evidence that the parties intended
20   for the arbitrator to decide the issue can be found in the fact that the Agreements incorporate
21   the American Arbitration Association (“AAA”) rules into the Arbitration Clause. (Doc. 47
22   at 21-22.) But Plaintiffs’ argument misrepresents the Arbitration Clause.
23          The relevant portion of the Clause states that arbitration will occur “with arbitrators
24   to be agreed upon by the parties, and if no agreement is reached, then arbitrated by the
25   American Arbitration Association (AAA).” (Doc. 38-2 at 7.) Thus, the Arbitration Clause
26   does not explicitly refer to AAA rules and it indicates that the AAA will arbitrate only if
27   the parties fail to agree upon an arbitrator. Both factors make the Clause ambiguous as to
28   whether the parties intended to allow an arbitrator to decide questions of arbitrability.


                                                 - 25 -
     Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 26 of 27



 1          Relying on the Eleventh Circuit’s decision in Spirit Airlines, Inc. v. Maizes, 899
 2   F.3d 1230, 1232 (11th Cir. 2018), Plaintiffs argue that the Agreements’ reference to the
 3   AAA as an arbitrator is sufficient to incorporate the AAA rules. (Doc. 47 at 21-22.) They
 4   contend that Spirit Airlines holds that an arbitration agreement making reference to the
 5   AAA, but not specific AAA rules, indicates that the parties plainly chose AAA rules. (Doc.
 6   47 at 21.) But the agreement at issue in Spirit Airlines stated that any dispute would be
 7   resolved “in accordance with the rules of the American Arbitration Association then in
 8   effect.” 899 F.3d at 1232. Therefore, the case simply does not support Plaintiffs’
 9   proposition.
10          Plaintiffs also argue that the condition precedent of failing to agree to an arbitrator
11   has been satisfied by their refusal to arbitrate, making the AAA rules binding, or, at the
12   very least, indicating that an arbitrator should decide whether the condition has been
13   satisfied. (Doc. 47 at 23.) However, a court should analyze the parties’ intent from the time
14   the parties entered into the contract. Taylor v. State Farm Mut. Auto. Ins., 854 P.2d 1134,
15   1139 (Ariz. 1993). Thus, the satisfaction of a condition precedent is irrelevant to the
16   Court’s determination of Plaintiffs’ and Defendants’ intent when they entered into the
17   Agreements. The fact that the AAA rules were not incorporated explicitly into the Clause
18   and an AAA arbitrator is designated only as backup arbitrator makes the parties’ intent
19   ambiguous at the time of contract formation, regardless of whether the condition precedent
20   for selecting an AAA arbitrator was later met. Therefore, the Agreements do not contain
21   clear and unmistakable evidence that the parties intended for an arbitrator to determine
22   class arbitrability and the question remains with the Court.
23          Defendants ask the Court to compel individual arbitration, arguing there is no
24   contractual basis to conclude the parties agreed to class arbitration. (Doc. 37 at 17.) A court
25   may not compel class arbitration unless there is a clear contractual basis for concluding the
26   parties agreed to do so. Stolt-Nielsen S.A., 559 U.S. at 684. Neither silence nor ambiguity
27   in a contract is sufficient to show that the parties agreed to class arbitration. Lamps Plus,
28   139 S. Ct. at 1416. Here, the Agreements are silent as to class arbitration and Plaintiffs’


                                                 - 26 -
     Case 2:18-cv-04514-SMM Document 84 Filed 08/05/19 Page 27 of 27



 1   offer no argument for how the Agreements indicate that the parties agreed to class
 2   arbitration. Accordingly, the Court must compel individual arbitration.
 3   IV.    CONCLUSION
 4          For the reasons above, the Court finds that Defendants’ Renewed Joint Motion to
 5   Compel Individual Arbitrations (Doc. 37) should be granted. Plaintiffs must individually
 6   arbitrate their claims against Defendants. Because all claims in this suit are barred by the
 7   Arbitration Clause, the Court will dismiss without prejudice this action in its entirety. See
 8   Johnmohammadi, 755 F.3d at 1074 (citing Sparling, 864 F.2d at 638). All pending motions
 9   are denied as moot.
10          Accordingly,
11          IT IS HEREBY ORDERED granting Defendants’ Renewed Joint Motion to
12   Compel Individual Arbitrations (Doc. 37).
13          IT IS FURTHER ORDERED that Plaintiffs must individually arbitrate their
14   claims against Defendants.
15          IT IS FURTHER ORDERED denying as moot Defendants’ Joint Motion to
16   Compel Individual Arbitrations (Doc. 22); Joint Motion to Dismiss (Doc. 24); and Joint
17   Motion to Dismiss Amended Complaint (Doc. 41).
18          IT IS FURTHER ORDERED dismissing without prejudice the claims against
19   Defendants Artex Risk Solutions Inc., TSA Holdings LLC f/k/a Tribeca Strategic Advisors
20   LLC, TBS LLC d/b/a PRS Insurance, Karl Huish, Jeremy Huish, Jim Tehero, Arthur
21   Gallagher & Co., Debbie Inman, Epsilon Actuarial Solutions LLC, Julie A. Ekdom,
22   AmeRisk Consulting LLC, Provincial Insurance, Tribeca Strategic Accountants LLC, and
23   Tribeca Strategic Accountants PLC.
24          IT IS FURTHER ORDERED directing the Clerk of Court to enter judgment in
25   favor of Defendants and against Plaintiffs.
26          Dated this 5th day of August, 2019.
27                                                       Honorable Stephen M. McNamee
28                                                       Senior United States District Judge



                                                - 27 -
